Citation Nr: 1044244	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  09-01 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable evaluation for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1980 to May 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted service 
connection for migraine headaches and assigned a noncompensable 
evaluation, effective October 4, 2006.  The Veteran has timely 
appealed the assignment of that noncompensable evaluation.

The Veteran testified in a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2010 from St. Petersburg, 
Florida; a transcript of that hearing is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran was last examined by VA for her 
migraine headaches in February 2007.  Since that time, the 
Veteran has alleged, in her Substantive Appeal as well as in her 
June 2010 hearing, that the severity of her migraine headaches 
has not properly been assessed.  The Board construes such 
statements to mean that the Veteran's symptomatology has worsened 
since her last examination.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that when a veteran alleges that her service-connected 
disability has worsened since she was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a 
new examination where a veteran claims the disability is worse 
than when originally rated and the available evidence is too old 
to adequately evaluate the current severity); Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report was 
approximately two years old); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Consequently, the Board finds that a new 
examination is warranted to determine the current severity of the 
Veteran's migraine headaches so that it may properly rate the 
Veteran's disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
neurological examination with a physician in 
order to determine the current nature and 
severity of the migraine headaches.  The 
claims folder must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be conducted and the results 
reported in detail.  

After examination of the Veteran and review 
of the claims file, the VA examiner should 
specifically comment on the number of 
prostrating attacks associated with migraine 
headaches that the Veteran experiences on 
average, and comment on their effect, if any, 
on her economic productivity.  

A rationale for any opinion expressed must be 
provided.  If the examiner opines that any of 
the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.


2.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim for a 
compensable evaluation for migraine 
headaches.  If the benefits sought on appeal 
remain denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



